 



Exhibit 10.4



INTERVOICE, INC.
2003 STOCK OPTION PLAN

ARTICLE 1. ESTABLISHMENT AND PURPOSE

     1.1 ESTABLISHMENT. Intervoice, Inc., a Texas corporation, hereby amends and
restates the Intervoice, Inc. 2003 Stock Option Plan, as set forth in this
document.

     1.2 PURPOSE. The purposes of the Plan are to attract able persons to enter
the employ of the Company, to encourage Employees to remain in the employ of the
Company and to provide motivation to Employees to put forth maximum efforts
toward the continued growth, profitability and success of the Company, by
providing incentives to such persons through the ownership and performance of
the Common Stock of Intervoice. A further purpose of the Plan is to provide a
means through which Intervoice may attract able persons to become directors of
Intervoice and to provide directors of Intervoice with additional incentive and
reward opportunities designed to strengthen their concern for the welfare of
Intervoice and its stockholders. Toward these objectives, Options may be granted
under the Plan to Employees and Outside Directors on the terms and subject to
the conditions set forth in the Plan.

     1.3 EFFECTIVE DATE OF PLAN. This Plan, as amended by the Board of Directors
on June 2, 2004, shall be effective as of the date of its approval at the 2004
annual meeting of shareholders of Intervoice by the holders of at least a
majority of the shares of Common Stock present or represented and voting on the
proposal to approve this Plan, as amended, at such meeting. If the Plan, as
amended, is not approved by the shareholders, the Plan shall continue in the
form approved by the shareholders at the Company’s 2003 annual meeting of
shareholders.

ARTICLE 2. DEFINITIONS

     2.1 AFFILIATE. “Affiliate” means a “parent corporation” or a “subsidiary
corporation” of Intervoice, as those terms are defined in Section 424(e) and
(f) of the Code.

     2.2 BOARD. “Board” means the Board of Directors of Intervoice.

     2.3 CODE. “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.

     2.4 COMMITTEE. “Committee” means the Compensation Committee of the Board,
or such other committee of the Board as may be designated by the Board to
administer the Plan; provided that the Committee shall consist of two or more
directors of Intervoice, all of whom are both a “Non-Employee Director” within
the meaning of Rule 16b-3 under the Exchange Act and an “outside director”
within the meaning of the definition of such term as contained in Treasury
Regulation Section 1.162-27(e)(3) interpreting Section 162(m) of the Code, or
any successor definitions adopted. The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board.

     2.5 COMMON STOCK. “Common Stock” means the Common Stock, no par value per
share, of Intervoice, or any stock or other securities of Intervoice hereafter
issued or issuable in substitution or exchange for the Common Stock.

     2.6 COMPANY. “Company” means Intervoice and its Affiliates.

     2.7 CORPORATE CHANGE. A “Corporate Change” shall be deemed to have occurred
for purposes of the Plan, upon (a) the dissolution or liquidation of Intervoice;
(b) a reorganization, merger or consolidation of Intervoice with one or more
corporations (other than a merger or consolidation effecting a reincorporation
of Intervoice in another state or any other merger or consolidation in which the
shareholders of the surviving corporation and their proportionate interests
therein immediately after the merger or consolidation are substantially
identical to the shareholders of Intervoice and their proportionate interests
therein immediately prior to the merger or consolidation) (collectively, a
“Corporate Change Merger”); (c) the sale of all or substantially all of the
assets of Intervoice; or (d) the occurrence of a Change in Control. A “Change in
Control” shall be deemed to have occurred for purposes of the Plan if
(a) individuals who were directors of Intervoice immediately prior to a Control
Transaction shall cease, within two years of such Control Transaction, to
constitute a majority of the Board (or of the Board of Directors of any
successor to Intervoice or to a company which has acquired all or substantially
all its assets) other than by reason of an increase in the size of the
membership of the applicable Board that is approved by at least a majority of
the individuals who were directors of Intervoice immediately prior to such
Control Transaction or (b) any entity, person or Group acquires shares of
Intervoice in a transaction or series of transactions that result in such
entity, person or Group directly or indirectly owning beneficially 50% or more
of the outstanding shares of Common Stock. As used herein, “Control Transaction”
means (a) any tender offer for or acquisition of capital stock of Intervoice
pursuant to

1



--------------------------------------------------------------------------------



 



which any person, entity or Group directly or indirectly acquires beneficial
ownership of 20% or more of the outstanding shares of Common Stock, (b) any
Corporate Change Merger of Intervoice, (c) any contested election of directors
of Intervoice or (d) any combination of the foregoing, any one of which results
in a change in voting power sufficient to elect a majority of the Board. As used
herein, “Group” means persons who act “in concert” as described in
Sections 13(d)(3) and/or 14(d)(2) of the Exchange Act.

     2.8 EFFECTIVE DATE. “Effective Date” means the date an Option is determined
to be effective by the Committee upon the grant of such Option to an Employee,
or the date on which an Option is automatically granted to an Outside Director
in accordance with Section 6.3.

     2.9 EMPLOYEE. “Employee” means any person treated as an employee by
Intervoice or an Affiliate. “Employee” shall not include an Outside Director or
any other person treated by Intervoice or an Affiliate as an independent
contractor.

     2.10 EXCHANGE ACT. “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, including rules thereunder and successor
provisions and rules thereto.

     2.11 FAIR MARKET VALUE. “Fair Market Value” means the fair market value of
the Common Stock, as determined in good faith by the Committee or, (i) if the
Common Stock is traded in the over-the-counter market, the average of the
representative closing bid and asked prices as reported by the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”) for the
date the Option is granted (or if there was no quoted price for such date of
grant, then for the last preceding business day on which there was a quoted
price), or (ii) if the Common Stock is traded in the NASDAQ National Market
System, the average of the highest and lowest selling prices for such stock as
quoted on the NASDAQ National Market System for the date the Option is granted
(or if there are no sales for such date of grant, then for the last preceding
business day on which there were sales), or (iii) if the Common Stock is listed
on any national stock exchange, the average of the highest and lowest selling
prices for such stock as quoted on such exchange for the date the Option is
granted (or if there are no sales for such date of grant, then for the last
preceding business day on which there were sales).

     2.12 INTERVOICE. “Intervoice” means Intervoice, Inc., a Texas corporation,
and any successor thereto.

     2.13 OPTION. “Option” means an option to purchase shares of Common Stock
granted to a Participant pursuant to Article 6.

     2.14 OPTION AGREEMENT. “Option Agreement” means a written agreement between
Intervoice and a Participant that sets forth the terms, conditions, restrictions
and/or limitations applicable to an Option.

     2.15 OUTSIDE DIRECTOR. “Outside Director” means an individual duly elected
or chosen as a director of Intervoice who is not also an Employee.

     2.16 PARTICIPANT. “Participant” means any Employee or Outside Director to
whom an Option has been granted under the Plan.

     2.17 PLAN. “Plan” means this Intervoice, Inc. 2003 Stock Option Plan (as
amended and restated effective the date of the Company’s 2004 annual meeting of
shareholders).

     2.18 RETIREMENT. “Retirement” means the termination of a Participant’s
employment or service on or after his or her 65th birthday.

ARTICLE 3. PLAN ADMINISTRATION

     3.1. RESPONSIBILITY OF COMMITTEE. Subject to the terms and provisions of
the Plan, including, without limitation, Section 3.6, the Plan shall be
administered by the Committee. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms; provided, however, that except as expressly provided herein the
Committee shall have no authority to administer or interpret the provisions of
the Plan relating to the grant of Options to Outside Directors.

2



--------------------------------------------------------------------------------



 



     3.2 AUTHORITY OF COMMITTEE. The Committee shall have all the authority that
may be necessary or helpful to enable it to discharge its responsibilities with
respect to the Plan. Without limiting the generality of the preceding sentence,
the Committee shall have the exclusive right, subject to the provisions of
Section 3.6, to: (a) interpret the Plan and the Option Agreements executed
hereunder; (b) determine eligibility for participation in the Plan; (c) decide
all questions concerning eligibility for, and the size of, Options granted under
the Plan; (d) construe any ambiguous provision of the Plan or any Option
Agreement; (e) prescribe the form of the Option Agreements embodying Options
granted under the Plan; (f) correct any defect, supply any omission or reconcile
any inconsistency in the Plan or any Option Agreement; (g) issue administrative
guidelines as an aid to administer the Plan and make changes in such guidelines
as it from time to time deems proper; (h) make regulations for carrying out the
Plan and make changes in such regulations as it from time to time deems proper;
(i) to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions and limitations; (j) accelerate the vesting of an
Option granted to an Employee when such action or actions would be in the best
interests of the Company; and (k) take any and all other actions it deems
necessary or advisable for the proper operation or administration of the Plan.

     3.3 DISCRETIONARY AUTHORITY. Subject to the provisions of Section 3.6, (i)
the Committee shall have full discretionary authority in all matters related to
the discharge of its responsibilities and the exercise of its authority under
the Plan, including, without limitation, its construction of the terms of the
Plan, and its determination of eligibility for participation under the Plan, and
(ii) the decisions of the Committee and its actions with respect to the Plan
shall be final, conclusive and binding on all persons having or claiming to have
any right or interest in or under the Plan, including Participants and their
respective estates, beneficiaries and legal representatives.

     3.4 ACTION BY THE COMMITTEE. The Committee may act only by a majority of
its members. Any determination of the Committee may be made, without a meeting,
by a writing or writings signed by all of the members of the Committee. In
addition, the Committee may authorize any one or more of its members to execute
and deliver documents on behalf of the Committee.

     3.5 DELEGATION OF AUTHORITY. Notwithstanding anything contained in the Plan
to the contrary, the Committee may, in its discretion, delegate some or all of
its authority under the Plan to any person or persons; provided, however, that
any such delegation shall be in writing; and provided further that only the
Committee may grant Options to Employees who are subject to Section 16 of the
Exchange Act or who are “covered employees” within the meaning of Section 162(m)
of the Code.

     3.6 BOARD AUTHORITY. Notwithstanding the authority hereby delegated to the
Committee to administer the Plan, the Board shall have sole and exclusive
authority, subject to the express provisions of the Plan, to determine and
interpret the terms, conditions, restrictions and/or limitations applicable to
Options automatically granted to Outside Directors pursuant to Section 6.3 of
the Plan and to make all other determinations and take any and all other actions
it deems necessary or advisable with respect to such Options. The Board shall
have no authority under the Plan to grant Options to Employees, which authority
is vested exclusively in the Committee

     3.7 LIABILITY; INDEMNIFICATION. No member of the Committee or the Board nor
any person to whom authority has been delegated by the Committee, shall be
personally liable for any action, interpretation or determination made in good
faith with respect to the Plan or Options granted hereunder, and each member of
the Committee and the Board shall be fully indemnified and protected by
Intervoice with respect to any cost, expense or liability he or she may incur
with respect to any such action, interpretation or determination, to the extent
permitted by applicable law.

ARTICLE 4. ELIGIBILITY

     All Employees are eligible to be selected to participate in the Plan and
all Outside Directors will automatically participate in the Plan. Options
granted to Outside Directors shall be made only in accordance with Section 6.3.
The Committee shall select, from time to time, those Employees who, in the
opinion of the Committee, can further the Plan’s purposes. In making this
selection, the Committee may give consideration to the functions and
responsibilities of the Employee, his or her past, present and potential
contributions to the growth and success of the Company and such other factors
deemed relevant by the Committee. Once an Employee is so selected, the Committee
shall determine the size of Option to be granted to the Employee and shall
establish in the related Option Agreement the terms, conditions, restrictions
and/or limitations applicable to the Option, in addition to those set forth in
the Plan and the administrative rules and regulations, if any, established by
the Committee. No Employee is entitled to receive an Option unless selected by
the Committee.

ARTICLE 5. SHARES SUBJECT TO THE PLAN

     5.1 AVAILABLE SHARES. The maximum number of shares of Common Stock that
shall be available for grant of Options under the Plan shall not exceed
3,500,000, subject to adjustment as provided in Sections 5.2 and 5.3. Shares of
Common Stock issued pursuant to the Plan may be shares of original issuance or
treasury shares or a combination of the foregoing, as the Board, in its
discretion, shall from time to time determine.

3



--------------------------------------------------------------------------------



 



     5.2 ADJUSTMENTS FOR RECAPITALIZATIONS AND REORGANIZATIONS.

          (a) The shares with respect to which Options may be granted under the
Plan are shares of Common Stock as presently constituted, but if, and whenever,
prior to the expiration or satisfaction of an Option theretofore granted,
Intervoice shall effect a subdivision or consolidation of shares of Common Stock
or the payment of a stock dividend on Common Stock without receipt of
consideration by Intervoice, the number of shares of Common Stock with respect
to which such Option may thereafter be exercised or satisfied, as applicable,
(i) in the event of an increase in the number of outstanding shares shall be
proportionately increased, and the exercise price per share shall be
proportionately reduced, and (ii) in the event of a reduction in the number of
outstanding shares shall be proportionately reduced, and the exercise price per
share shall be proportionately increased.

          (b) If Intervoice recapitalizes or otherwise changes its capital
structure, thereafter upon any exercise of an Option theretofore granted the
Participant shall be entitled to purchase under such Option, in lieu of the
number of shares of Common Stock then covered by such Option, the number and
class of shares of stock or other securities to which the Participant would have
been entitled pursuant to the terms of the recapitalization if, immediately
prior to such recapitalization, the Participant had been the holder of record of
the number of shares of Common Stock then covered by such Option.

          (c) In the event of changes in the outstanding Common Stock by reason
of recapitalizations, reorganizations, mergers, consolidations, combinations,
separations (including a spin-off or other distribution of stock or property),
exchanges or other relevant changes in capitalization occurring after the date
of grant of any Option and not otherwise provided for by this Section 5.2, any
outstanding Options and any Option Agreements evidencing such Options shall be
subject to adjustment by the Committee at its discretion as to the number, price
and kind of shares of Common Stock subject to, and other terms of, such Options
to reflect such changes in the outstanding Common Stock.

          (d) In the event of any changes in the outstanding Common Stock
provided for in this Section 5.2, the aggregate number of shares available for
grant of Options under the Plan may be equitably adjusted by the Committee,
whose determination shall be conclusive. Any adjustment provided for in this
Section 5.2(d) shall be subject to any required stockholder action.

          (e) Notwithstanding the authority hereby delegated to the Committee or
the Board to administer the Plan or any provision of the Plan including this
Section 5.2, the Company will not reprice the Options under the Plan without
prior approval by the shareholders of Intervoice. For purposes of this
subsection 5.2(e), repricing Options shall include any of the following events:
amending an Option to reduce the exercise price; canceling an Option and
granting a new lower-priced Option; granting a new Option and canceling an old
higher-priced Option; amending an Option to allow for the payment of a cash
bonus upon Option exercise;; substituting restricted stock for underwater
Options; or the buyback of underwater Options and issuance of new Options.

     5.3 ADJUSTMENTS FOR OPTIONS. The Committee shall have full discretion to
determine the manner in which shares of Common Stock available for grant of
Options under the Plan are counted. Without limiting the discretion of the
Committee under this Section 5.3, unless otherwise determined by the Committee,
for the purpose of determining the number of shares of Common Stock available
for grant of Options under the Plan; (a) the grant of an Option shall reduce the
number of shares available for grant of Options under the Plan by the number of
shares subject to such Option and (b) if any Option is canceled or forfeited, or
terminates, expires or lapses, for any reason, the shares then subject to such
Option shall again be available for grant of Options under the Plan.

ARTICLE 6. OPTIONS

     6.1 GENERAL. All Options granted under this Plan shall be nonqualified
stock options that are not intended to meet the requirements of Section 422(b)
of the Code.

     6.2 TERMS AND CONDITIONS OF OPTIONS. All Options granted under the Plan
shall be subject to the terms, conditions, restrictions and limitations of the
Plan. The Committee with respect to Options granted to Employees or the Board
with respect to Options automatically granted to Outside Directors may, in its
sole judgment, subject any Option or the Common Stock underlying such Option to
such other terms, conditions, restrictions and/or limitations (including, but
not limited to, the time and conditions of exercise or vesting of an Option and
restrictions on transferability of any shares of Common Stock issued or
delivered pursuant to the exercise of an Option), provided they are not
inconsistent with the terms of the Plan. Options granted under the Plan need not
be uniform.

          (a) Options granted to Employees under the Plan shall be exercisable
in whole or in such installments and at such times as may be determined by the
Committee. The price at which a share of Common Stock may be purchased upon
exercise of an Option by an Employee shall be determined by the Committee, but
such exercise price shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the Effective Date of the Option’s grant. The term of
each Option granted to an Employee shall be as specified by the Committee;
provided, however, that unless otherwise designated by the Committee, no Options
shall be exercisable later than 10 years from the Effective Date of the Option’s
grant.

4



--------------------------------------------------------------------------------



 



          (b) Subject to the provisions of Section 6.3, the Board shall
establish in the related Option Agreement the terms, conditions, restrictions
and/or limitations applicable to Options granted to Outside Directors, provided
they are not inconsistent with the terms of the Plan.

     6.3 GRANTING OF OPTIONS.

          (a) OPTIONS GRANTED TO EMPLOYEES. With regard to each Option granted
to an Employee, the Committee will determine the number of shares subject to the
Option, the manner and time of the Option’s exercise, the exercise price per
share of Common Stock subject to the Option, and the duration of the Option. An
Option granted to an Employee shall become exercisable on the date specified in
the applicable Option Agreement with such Employee. An Employee is eligible to
exercise an Option only if he or she remains in the service of the Company
through the date on which the Option or portion of the Option is scheduled to
become exercisable.

          (b) OPTIONS GRANTED TO OUTSIDE DIRECTORS. During the term of the Plan,
each Outside Director shall be granted Options to purchase Common Stock under
the Plan in accordance with the following terms and conditions:

(i) Automatic Grants.

(1) Outside Directors Initially Elected to Serve on the Board at an Annual
Meeting of Shareholders. On the date of the first annual meeting of the
shareholders of Intervoice at which an Outside Director is initially elected to
serve on the Board commencing with the 2004 annual meeting of shareholders, such
Outside Director shall be granted an Option to purchase 20,000 shares of Common
Stock. Subject to subsection (b)(ii) of this Section, such Option shall become
exercisable in full on the date of the annual meeting of the shareholders of
Intervoice next following the date of grant of such Option.

(2) Outside Directors Initially Elected by the Board of Directors to Fill a
Vacancy on the Board. On any date after the 2004 annual meeting of the
shareholders of Intervoice at which an Outside Director is elected by the Board
to fill a vacancy on the Board, such Outside Director shall be granted an Option
to purchase 20,000 shares of Common Stock. Subject to subsection (b)(ii) of this
Section, such Option shall become exercisable in full on the date of the annual
meeting of the shareholders of Intervoice next following the annual meeting of
shareholders at which the Outside Director is first elected by the shareholders
to serve on the Board. In no event shall an Outside Director receive an
automatic grant of an Option under both this subsection and subsection
(b)(i)(1).

(3) Outside Directors Re-elected to Serve on the Board at an Annual Meeting of
Shareholders. Each Outside Director re-elected to serve Intervoice as a director
on the date of an annual meeting of the shareholders of Intervoice commencing
with the 2004 annual meeting of shareholders, shall be granted, as of such date,
an Option to purchase 12,000 shares of Common Stock. Subject to subsection
(b)(ii) of this Section, such Option shall become exercisable in full on the
date of the annual meeting of the shareholders of Intervoice next following the
date of grant of such Option.

          (ii) Eligibility. An Option will become exercisable only if the
Outside Director continues to serve Intervoice as a director through the date of
the annual meeting of shareholders at which the Option is scheduled to become
exercisable.

          (iii) Price. The exercise price of each share of Common Stock that may
be purchased upon exercise of an Option granted to an Outside Director shall be
100% of the Fair Market Value of a share of Common Stock on the Effective Date
of the Option’s grant.

          (iv) Duration. Options granted to Outside Directors shall expire no
later than 10 years from the Effective Date of the Option’s grant, unless sooner
terminated in accordance with the terms of the related Option Agreement and the
Plan, including Section 6.5.

          (v) Effectiveness of a Grant. Options granted to Outside Directors
shall be granted automatically in accordance with the terms of this Section 6.3
without any further action by the Board. The Company shall reduce, on a
substantially proportionate basis, the number of shares of Common Stock granted
to an Outside Director under this Section 6.3 in the event that the total number
of shares then available under the Plan is less than the total number of shares
with respect to which all Outside Directors are granted Options on an Effective
Date.

     6.4 EXERCISE OF OPTIONS.

     (a) Subject to the terms and conditions of the Plan, Options shall be
exercised by the delivery of a written notice of exercise to Intervoice, setting
forth the number of shares of Common Stock with respect to which the Option is
to be exercised, accompanied by full payment for such shares.

5



--------------------------------------------------------------------------------



 



     (b) Upon exercise of an Option, the exercise price of the Option shall be
payable to Intervoice in full in cash.

     (c) Payment of the exercise price of an Option may also be made, in the
discretion of the Committee, by delivery to Intervoice or its designated agent
of an executed irrevocable option exercise form together with irrevocable
instructions to a broker-dealer to sell or margin a sufficient portion of the
shares with respect to which the Option is exercised and deliver the sale or
margin loan proceeds directly to Intervoice to pay for the exercise price and
any required withholding taxes.

     (d) As soon as reasonably practicable after receipt of written notification
of exercise of an Option and full payment of the exercise price and any required
withholding taxes, Intervoice shall deliver to the Participant, in the
Participant’s name, a stock certificate or certificates in an appropriate amount
based upon the number of shares of Common Stock purchased under the Option.

     6.5 TERMINATION OF SERVICE. Each Option Agreement shall set forth the
extent to which the Participant shall have the right to exercise the Option
following termination of the Participant’s employment or service with the
Company. Such provisions shall be determined in the sole discretion of the
Committee with respect to an Option granted to an Employee or the Board with
respect to an Option granted to an Outside Director, need not be uniform among
all Options granted under the Plan and may reflect distinctions based on the
reasons for termination of employment or service. Subject to Section 5.2 and
Article 7, in the event that a Participant’s Option Agreement does not set forth
such termination provisions, the following termination provisions shall apply
with respect to such Option:

          (a) RETIREMENT, DISABILITY OR DEATH. If the employment or service of a
Participant shall terminate by reason of Retirement, permanent and total
disability (within the meaning of Section 22(e)(3) of the Code) or death,
outstanding Options held by the Participant may be exercised, to the extent then
vested, no more than two years from the date of such termination of employment
or termination of service, unless the Options in any way expressly provide for
earlier termination.

          (b) OTHER TERMINATION. If the employment or service of a Participant
shall terminate for any reason other than the reasons set forth in paragraph (a)
above, whether on a voluntary or involuntary basis, outstanding Options held by
the Participant may be exercised, to the extent then vested, no more than two
years from the date of such termination of employment or termination of service,
unless the Options in any way expressly provide for earlier termination.

          (c) TERMINATION FOR CAUSE. Notwithstanding paragraphs (a) and
(b) above, if the employment or service of a Participant shall be terminated by
reason of such Participant’s fraud, dishonesty or performance of other acts
detrimental to the Company, all outstanding Options held by the Participant
shall immediately be forfeited to the Company and no additional exercise period
shall be allowed, regardless of the vested status of the Options.

     6.6 MAXIMUM OPTION GRANTS. Notwithstanding any provision contained in the
Plan to the contrary, the maximum number of shares of Common Stock for which
Options may be granted under the Plan to any one Participant during a calendar
year is 300,000 shares.

ARTICLE 7. CORPORATE CHANGE

     Notwithstanding anything contained in the Plan to the contrary, in the
event of a Corporate Change, unless otherwise provided in the related Option
Agreement, all Options then outstanding shall become exercisable in full and all
restrictions imposed on any Common Stock that may be delivered pursuant to the
exercise of such Options shall be deemed satisfied.

ARTICLE 8. AMENDMENT AND TERMINATION

     The Board may at any time suspend, terminate, amend or modify the Plan, in
whole or in part; provided, however, that no amendment or modification of the
Plan shall become effective without the approval of such amendment or
modification by the stockholders of Intervoice if Intervoice, on the advice of
counsel, determines that such stockholder approval is necessary or desirable.
Notwithstanding any provision of this Plan to the contrary, no such amendment or
modification shall be made without receipt of the prior approval of the
shareholders of Intervoice where such change would (a) increase the total number
of shares of Common Stock which may be issued under the Plan (other than as
provided in Section 5.2 of the Plan); (b) modify the criteria for determining
the employees (or class of employees) eligible to receive Options under the Plan
or (c) materially increase benefits accruing under the Plan to Participants who
are subject to Section 16 of the Securities Exchange Act of 1934. Upon
termination of the Plan, the terms and provisions of the Plan shall,
notwithstanding such termination, continue to apply to Options granted prior to
such termination. No suspension, termination, amendment or modification of the
Plan shall adversely affect in any material way any Option previously granted
under the Plan, without the consent of the Participant holding such Option
(except that such consent shall not be required in the case of an amendment or
modification required following a change in law or interpretation thereof to
cause the Options under the Plan to continue to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code).

6



--------------------------------------------------------------------------------



 



ARTICLE 9. MISCELLANEOUS

     9.1 OPTION AGREEMENTS. After the Committee grants an Option under the Plan
to an Employee or upon an automatic grant of an Option to an Outside Director,
Intervoice and the Participant shall enter into an Option Agreement setting
forth the terms, conditions, restrictions and/or limitations applicable to the
Option and such other matters as the Committee with respect to an Option granted
to an Employee or the Board with respect to an Option automatically granted to
an Outside Director may determine to be appropriate. The terms and provisions of
the respective Option Agreements need not be identical. In the event of any
conflict between an Option Agreement and the Plan, the terms of the Plan shall
govern.

     9.2 NONASSIGNABILITY. Except as otherwise provided in a Participant’s
Option Agreement, no Option granted under the Plan may be sold, transferred,
pledged, exchanged, hypothecated or otherwise disposed of, other than by will or
pursuant to the applicable laws of descent and distribution. Further, no such
Option shall be subject to execution, attachment or similar process. Any
attempted sale, transfer, pledge, exchange, hypothecation or other disposition
of an Option not specifically permitted by the Plan or the Option Agreement
shall be null and void and without effect. All Options granted to a Participant
under the Plan shall be exercisable during his or her lifetime only by such
Participant or, in the event of the Participant’s legal incapacity, by his or
her guardian or legal representative.

     9.3 NO FRACTIONAL SHARES. No fractional shares of Common Stock shall be
issued pursuant to any Option granted under the Plan, and no payment or other
adjustment shall be made in respect of any such fractional share.

     9.4 WITHHOLDING TAXES. The Company shall be entitled to deduct from any
payment made under the Plan, regardless of the form of such payment, the amount
of all applicable income and employment taxes required by law to be withheld
with respect to such payment, may require the Participant to pay to the Company
such withholding taxes prior to and as a condition of the making of any payment
or the issuance or delivery of any shares of Common Stock under the Plan and
shall be entitled to deduct from any other compensation payable to the
Participant any withholding obligations with respect to Options under the Plan.

     9.5 REGULATORY APPROVALS AND LISTINGS. Notwithstanding anything contained
in the Plan to the contrary, Intervoice shall have no obligation to issue or
deliver shares of Common Stock under the Plan prior to (a) the obtaining of any
approval from any governmental agency which Intervoice shall, in its sole
discretion, determine to be necessary or advisable, (b) the admission of such
shares to listing on the stock exchange or stock market on which the Common
Stock may be listed and (c) the completion of any registration of any
governmental body which Intervoice shall, in its sole discretion, determine to
be necessary or advisable.

     9.6 BINDING EFFECT. The obligation of Intervoice under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of Intervoice, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of Intervoice. The terms and conditions of the Plan
shall be binding upon each Participant and his or her heirs, legatees,
distributees and legal representatives.

     9.7 SEVERABILITY. If any provision of the Plan or any Option Agreement is
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions of the Plan or such agreement, as the case
may be, but such provision shall be fully severable and the Plan or such
agreement, as the case may be, shall be construed and enforced as if the illegal
or invalid provision had never been included herein or therein.

     9.8 NO RESTRICTION OF CORPORATE ACTION. Nothing contained in the Plan shall
be construed to prevent Intervoice or any Affiliate from taking any corporate
action (including any corporate action to suspend, terminate, amend or modify
the Plan) that is deemed by Intervoice or such Affiliate to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Options made or to be made under the Plan. No Participant or
other person shall have any claim against Intervoice or any Affiliate as a
result of such action.

     9.9 NOTICES. All notices required or permitted to be given or made under
the Plan or any Option Agreement shall be in writing and shall be deemed to have
been duly given or made if (a) delivered personally, (b) transmitted by first
class registered or certified United States mail, postage prepaid, return
receipt requested, (c) sent by prepaid overnight courier service or (d) sent by
telecopy or facsimile transmission, answer back requested, to the person who is
to receive it at the address that such person has theretofore specified by
written notice delivered in accordance herewith. Such notices shall be effective
(a) if delivered personally or sent by courier service, upon actual receipt by
the intended recipient, (b) if mailed, upon the earlier of five days after
deposit in the mail or the date of delivery as shown by the return receipt
therefore or (c) if sent by telecopy or facsimile transmission, when the answer
back is received. Intervoice or a Participant may change, at any time and from
time to time, by written notice to the other, the address that it or such
Participant had theretofore specified for receiving notices. Until such address
is changed in accordance herewith, notices hereunder or under an Option
Agreement shall be delivered or sent (a) to a Participant at his or her address
as set forth in the records of the Company or (b) to Intervoice at the principal
executive offices of Intervoice clearly marked “Attention: Human Resources
Department.”

7



--------------------------------------------------------------------------------



 



     9.10 GOVERNING LAW. The Plan shall be governed and construed in accordance
with the internal laws (and not the principles relating to conflicts of laws) of
the State of Texas, except as superseded by applicable federal law.

     9.11 NO RIGHT, TITLE OR INTEREST IN COMPANY ASSETS. No Participant shall
have any rights as a stockholder of Intervoice as a result of participation in
the Plan until the date of issuance of a stock certificate in his or her name.
To the extent any person acquires a right to receive payments from the Company
under the Plan, such rights shall be no greater than the rights of an unsecured
creditor of the Company, and such person shall not have any rights in or against
any specific assets of the Company. All of the Options granted under the Plan
shall be unfunded.

     9.12 RISK OF PARTICIPATION. Nothing contained in the Plan shall be
construed either as a guarantee by Intervoice or its Affiliates, or their
respective stockholders, directors, officers or employees, or the value of any
assets of the Plan or as an agreement by Intervoice or its Affiliates, or their
respective stockholders, directors, officers or employees, to indemnify anyone
for any losses, damages, costs or expenses resulting from participation in the
Plan.

     9.13 NO GUARANTEE OF TAX CONSEQUENCES. No person connected with the Plan in
any capacity, including, but not limited to, Intervoice and the Affiliates and
their respective directors, officers, agents and employees, makes any
representation, commitment or guarantee that any tax treatment, including, but
not limited to, Federal, state and local income, estate and gift tax treatment,
will be applicable with respect to any Options or payments thereunder made to or
for the benefit of a Participant under the Plan or that such tax treatment will
apply to or be available to a Participant on account of participation in the
Plan.

     9.14 OTHER BENEFITS. No Option granted under the Plan shall be considered
compensation for purposes of computing benefits or contributions under any
retirement plan of Intervoice or any Affiliate, nor affect any benefits or
compensation under any other benefit or compensation plan of Intervoice or any
Affiliate now or subsequently in effect.

     9.15 CONTINUED EMPLOYMENT OR SERVICE. Nothing contained in the Plan or in
any Option Agreement shall confer upon any Participant the right to continue in
the employ of the Company, or interfere in any way with the rights of the
Company to terminate his or her employment at any time, with or without cause.
Further, participation in this Plan shall not give any Outside Director any
right to continue as a director of Intervoice.

     9.16 MISCELLANEOUS. Headings are given to the articles and sections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of the Plan or any
provisions hereof. The use of the masculine gender shall also include meaning
the feminine. Wherever the context of the Plan dictates, the use of the singular
shall also include within its meaning the plural, and vice versa.

8